Citation Nr: 1017334	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II claimed as due to exposure to herbicides.

2.  Entitlement to service connection for recurrent 
hyperparathyroidism, status post excision right superior 
parathyroid adenoma, claimed as para thyroid problems, due to 
herbicide exposure or as secondary to diabetes mellitus type 
II. 

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 
1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board parenthetically notes that a May 2007 statement 
from the Veteran's representative additionally listed 
entitlement to service connection for lower back spinal 
stenosis as an issue being appealed in the case.  However, 
the Board notes that the Veteran's February 2007 substantive 
appeal did not list this issue as one that he was appealing.  
The Veteran clearly indicated that he had read the statement 
of the case and was only appealing the issues involving type 
II diabetes, hyperparathyroidism, and his left knee.  
Moreover, an April 2010 statement from the Veteran's 
representative only lists the issues presented for review as 
those involving diabetes, a hyperparathyroid disorder, and a 
left knee disorder.  The Board finds that the issue of 
entitlement to service connection for a lower back disorder 
is not presently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

SSA Records- First, VA's duty to assist includes the 
responsibility to obtain any relevant records from the Social 
Security Administration (SSA).  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Veteran indicated in his September 
2006 notice of disagreement (NOD), that he was currently 
receiving 100 percent disability from the SSA.  As SSA 
records may be relevant to these particular claims, the RO 
should obtain them.

Diabetes Mellitus-  The Veteran claims that he was exposed to 
herbicides while stationed at NAF Naha in Okinawa, Japan.  
The Board notes that the Veteran's personnel records have not 
yet been associated with his claims file.  In his September 
2006 NOD, the Veteran indicated that they used herbicides to 
spray their "fuel farm" in order to keep the vegetation in 
control.  He indicated that he was told by an Air Force 
officer that this was the same stuff used in Vietnam.  The 
Veteran stated that he was asked to spray the motocross track 
at Kadena Air Base. 

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam. VA's Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n) directs that a detailed statement of the Veteran's 
claimed herbicide exposure be sent to the Compensation and 
Pension Service via e-mail and a review be requested of the 
Department of Defense's inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
If the exposure is not verified, a request should then be 
sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  In this case, it does not 
appear that any of the foregoing was undertaken by the RO.

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding. See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).  In order to comply with the procedures as provided 
for in the manual, the RO/AMC must send a detailed statement 
of the Veteran's claimed herbicide exposure to the 
Compensation and Pension Service via e-mail requesting a 
review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, the 
RO/AMC must sent a request to the JSRRC for verification.  
The Board concludes that this matter must be remanded for 
compliance with the procedures set forth in the VA 
Adjudication Manual.

Hyperparathyroid Disorder-  The Veteran is currently 
diagnosed with a hyperparathyroid disorder.  Although the 
Veteran contends that his hyperparathyroid disorder is 
associated with exposure to herbicides, the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Thus, 
service connection for his hyperparathyroid disorder, as 
evaluated under the regulations governing presumptive service 
connection based on exposure to Agent Orange, is not 
warranted.  The Veteran has additionally indicated that his 
hyperparathyroid disorder may be the result of his diabetes 
mellitus. 

Given that the claims file does not contain a medical opinion 
addressing the etiology of his hyperparathyroid disorder, the 
Board concludes that such an opinion should be obtained in 
order to fairly consider this claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Left Knee Disorder-  The Veteran contends that he is entitled 
to service connection for his left knee.  Specifically, he 
asserts that he had a preexisting left knee disorder that was 
permanently aggravated by his military service.  The Veteran 
indicated on his September 2006 NOD that he twisted his ankle 
at the age of 15.  He stated that after boot camp and A 
school, he was stationed in Jacksonville, Florida for two 
years, during which time he alleges his knee became unstable.  
He reported that he often went to St. Petersburg to see his 
uncle, who was a doctor, for the treatment of his left knee. 

Treatment records reveal that the Veteran underwent left knee 
surgery in 1997. He further alleges that he was first 
operated on around 1975.  Further, a review of the Veteran's 
September 1966 report of medical history, completed at 
enlistment, reveals that the Veteran reported a prior 
dislocation of the knee cap, although his medical examination 
reflected a normal clinical evaluation of his lower 
extremities. 

The Board notes that a Veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. § 1111 (West 
2002).  A preexisting condition will be considered to have 
been aggravated by military service where there is an 
increase in disability during that service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

The Board finds that a VA examination is in order, as no 
etiological opinion is of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Request from the appropriate 
custodian the Veteran's Official Military 
Personnel File (OMPF) from his period of 
active service in the Navy (January 1967 
to April 1971).  

3.  The RO/AMC must comply with the 
provisions of VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n and attempt to 
verify the Veteran's claimed herbicide 
exposure as follows:

(a)  Request that the Veteran provide any 
additional details regarding the 
approximate dates, location, and nature 
of the alleged exposure.

(b)  Furnish a detailed description of 
the Veteran's claimed exposure, while 
stationed in Japan to Compensation and 
Pension Service via e-mail and request a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used as 
alleged.

(c)  If a negative response is received 
from the Compensation and Pension 
Service, the RO/AMC should submit a 
request to JSRRC for verification of 
exposure to herbicides.

4.  Following the above actions, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of his 
diabetes mellitus.  The claims file and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.

The examiner should opine whether there 
is a 50 percent probability or greater 
that the Veteran's diabetes mellitus is 
related to service.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state. 

If there is evidence developed showing 
the Veteran's exposure to herbicides 
pursuant to paragraph 3 above, the 
examiner should also provide an opinion 
as to whether there is a 50 percent 
probability or greater that the Veteran 
currently has diabetes mellitus as a 
result of this exposure to herbicides 
while on active duty.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hyperparathyroid 
disorder.  The claims file and a copy of 
this Remand must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed 
in conjunction with the examination.

The examiner should opine whether there 
is a 50 percent probability or greater 
that the Veteran's hyperparathyroid 
disorder is related to service.  The 
examiner should provide the rationale for 
the opinion provided.  If the requested 
opinion cannot be rendered without resort 
to speculation, the examiner should so 
state. 

In the event that the Veteran's 
diabetes mellitus is found to be 
causally related to service, the 
examiner is asked to additionally 
render an opinion on whether it is at 
least as likely as not that the 
Veteran's hyperparathyroid disorder is 
proximately due to or the result of his 
diabetes mellitus.  A complete 
rationale should be provided.  

6.  Schedule the Veteran for VA 
examination to ascertain the nature and 
etiology of his left knee disorder. 

Based on his/her review of the case, 
the VA examiner should opine as to 
whether the Veteran's left knee 
disorder preexisted his period of 
service. 

(a)  If the VA examiner finds that the 
Veteran's left knee disorder preexisted 
his period of service then the examiner 
should discuss in detail how he/she 
came to that conclusion.  Additionally, 
the VA examiner should render an 
opinion as to whether it is at least as 
likely as not that any such disorder 
was aggravated (i.e., underwent a 
permanent increase in severity) as a 
result of active service.  

(b)  If it is determined that the 
Veteran's left knee disorder did not 
preexist his period of active service 
then the VA examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's left 
knee disorder is related to, or had its 
onset during, active military service.  

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with such examination, and 
the examiner must indicate that such 
review occurred.  

7.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


